DETAILED ACTION
Applicant’s 07/01/2021 RCE and 04/02/2021 response to the previous 02/03/2021 Office action has been considered and entered.

This is the Second First Office Action on the Merits during examination and is directed towards claims 1-14, 16-17 and 21-24 as amended and/or filed on 04/02/2021.

In Applicant’s 03/19/2020 response to the previous 02/21/2020 Requirement for Election/Restriction, Non-elected claims 2-3, 7-9, 12-13, 15 and 18-20 were withdrawn.

Accordingly claims 1, 4-6, 10, 11, 14, 16, 17 and 21-24 having been examined on the merits as set forth below.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is 21 July 2017 (20170721).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection on 07/01/2021.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

This application claims priority to Application number 201710600741.7 filed on 21 July 2017 (20170721) in CHINA.

Response to Amendments/Arguments
Applicant’s 04/02/2021 amendments to the claims and arguments in support thereof with respect to the rejections of the claims set forth in sections 13 and 14 of the previous Office action have been fully considered and they are NOT persuasive because the rejection is based on the teachings of the combination of the references.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Mains clearly teaches the newly added limitations in for example, Figures 8 which shows server 60 and figures 9 and 10 which shows the FASTCHECK DOT reader 
“[0047] According to certain embodiments of the present invention, a driver approaches a user apparatus (10) and commences a video call with an administrator apparatus (55). When a call is initiated from user apparatus (10), a popup message plays a ringing sound and displays the name of the location that the call is coming from. The call may be displayed on multiple administrator apparatuses (55). Once an administrator (410) clicks “accept call”, the call notification disappears and the administrator (410) is connected to the driver located at a user interface (10). Driver and administrator (410) may communicate via camera, text and/or speakers. Administrator (410) answers questions the driver has and enters in relevant information, e.g. truck and trailer number, driver identifying information, scale in/weight documentation, carrier safety certification, etc., into administrator apparatus (55). Information received at the user apparatus (10) may be used to ensure the driver and/or load are authorized, and provide an authorized driver release with relevant instructions. If there is a problem, e.g., improper load, improper load weight, revoked driver's license, etc., the driver can be flagged and automatically reported by the system to the appropriate authority. The inputted information is either stored in computer (405) or via the network connection to other system components such as the loading/unloading facility (64) and/or computer (15) of user apparatus (10). In certain embodiments, some or all of the information from a driver is gathered at user interface (50) and automatically sent to administrator apparatus (55) and the driver interfaces with an automated administrative computer system. 

[0050] Embodiments of the present invention provide for utilization of multiple user apparatuses (10) and/or multiple administrator apparatuses (55). As shown in FIG. 8, six user apparatuses (10) are connected to the Internet and communicate with server (60). Four administrator apparatuses (55) are connected to the Internet and in communication with server (60). Additionally loading/unloading facility (64) is connected to the Internet and in communication with server (60). In embodiments of the present invention, other suitable networks may be used with or without a server (60).

[0052] Server (60) may serve to further aid in the coordination of delivery/pick-up arrival at a loading/unloading facility (64) by automating elements of the system. Examples of the interaction of server (60), user apparatuses (10), administrator apparatuses (55) and/or loading/unloading facility (64) can be seen in FIG. 8.

[0057] Referring to FIG. 9, a freight delivery/pick-up system includes the following steps. A driver/user arrives at a location of a user apparatus/kiosk (10) for check-in. The driver presses a button to initiate a call with a dispatch agent. The call may be a video or audio call. The dispatch agent then asks the driver/user to swipe his/her driver's license, TWIC (Transportation Worker Identification Credential) card, and/or other form of similar identification. In other embodiments, a DOT reader on the user apparatus/kiosk (10) may automatically scan a related truck DOT number to get this information. Alternatively, DOT reader may be located separately and/or independently from user apparatus (10). The system then validates the driver/user and his/her trucking company based on the driver's license, TWIC card, and/or DOT#, and determines whether the user/driver is a valid company driver. If not valid, the system notifies the dispatch agent regarding the invalid user/driver and/or company. The dispatch agent then works with the user/driver to resolve the matter accordingly. If a valid driver, the dispatch agent determines whether the driver/user may perform loading/unloading at this time based on dock availability, warehouse personnel, and schedule. If no dock is available, the dispatch agent provides the driver/user with an appropriate appointment time, and then pages the driver/user an hour prior to the new appointment time. If a dock is available, the dispatch agent notifies the driver/user and warehouse personnel regarding the particular dock and/or dock number to perform the loading/unloading. The system is then used to print relevant documents, including shipping documents, for the driver/user to take to the dock. The driver/user then proceeds to the dock for loading/unloading.

[0058] Referring to FIG. 10, an automated freight delivery/pick-up system is described. This automated system may provide for the same steps as disclosed herein for systems using a dispatch agent, however, the system may be fully automated such that a dispatch agent is not required. Alternatively, a system may be provided that is partially automated and uses a dispatch agent as needed.” (Emphasis added).   

Wherein it is understood that the newly added claim limitations “wherein a vehicle identification information list is prestored in the loading and unloading control apparatus, (in Fig. 3 memory 205 and Figure 9 wherein “Fastcheck DOT reader automatically scans truck DOT#” connotes the vehicle identification and Fastcheck validates driver and trucking company based on DOT#” and the decision YES/NO in the “Valid company driver” diamond connotes the prestored list because the kiosk is checking the validity of the driver itself which requires having already prestored a list of valid company drivers to compare the current driver to determined validity) and 
wherein when the vehicle identification information matches the vehicle identification information list, the verification succeeds in Figures 9 and 10, i.e. the “YES/NO” diamond decision box “Valid (company) driver?” following the “YES” decision as explained in paras [0057-58]:
“The system then validates the driver/user and his/her trucking company based on the driver's license, TWIC card, and/or DOT#, and determines whether the user/driver is a valid company driver…  If a valid driver, the dispatch agent determines whether the driver/user may perform loading/unloading at this time based on dock availability, warehouse personnel, and schedule.

…the system may be fully automated such that a dispatch agent is not required. ”, and 

when the vehicle identification information does not match the vehicle identification information list, the loading and unloading control apparatus sends the vehicle identification information to a remote server for verification in Fig. 9 and 10 ”Valid company driver?” “NO” decision and notifying the dispatching agent connotes sending the information to a remote server “to resolve the matter accordingly” in para:
“[0050] Embodiments of the present invention provide for utilization of multiple user apparatuses (10) and/or multiple administrator apparatuses (55). As shown in FIG. 8, six user apparatuses (10) are connected to the Internet and communicate with server (60).“

[0057] “ The dispatch agent then works with the user/driver to resolve the matter accordingly”.


Accordingly, the prior art references teach all of the claimed elements were known elements at the time of filing.


“[0057] Referring to FIG. 9, a freight delivery/pick-up system includes the following steps. A driver/user arrives at a location of a user apparatus/kiosk (10) for check-in. The driver presses a button to initiate a call with a dispatch agent. The call may be a video or audio call. The dispatch agent then asks the driver/user to swipe his/her driver's license, TWIC (Transportation Worker Identification Credential) card, and/or other form of similar identification. In other embodiments, a DOT reader on the user apparatus/kiosk (10) may automatically scan a related truck DOT number to get this information. Alternatively, DOT reader may be located separately and/or independently from user apparatus (10). The system then validates the driver/user and his/her trucking company based on the driver's license, TWIC card, and/or DOT#, and determines whether the user/driver is a valid company driver. If not valid, the system notifies the dispatch agent regarding the invalid user/driver and/or company. The dispatch agent then works with the user/driver to resolve the matter accordingly. If a valid driver, the dispatch agent determines whether the driver/user may perform loading/unloading at this time based on dock availability, warehouse personnel, and schedule. If no dock is available, the dispatch agent provides the driver/user with an appropriate appointment time, and then pages the driver/user an hour prior to the new appointment time. If a dock is available, the dispatch agent notifies the driver/user and warehouse personnel regarding the particular dock and/or dock number to perform the loading/unloading. The system is then used to print relevant documents, including shipping documents, for the driver/user to take to the dock. The driver/user then proceeds to the dock for loading/unloading.”. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the load/unload event of Harvey would only occur after successfully validating the vehicle information. 

Therefore, the results would have been predictable to one of ordinary skill in the art because the method of validation taught by Mains is a functional equivalent of the authorization taught by Harvey.


Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious


Accordingly, based on the above findings, it would have been obvious to one of ordinary skill in the art to substitute one equivalent technique for another and provide the teachings of Mains to the prior art combination of Harvey and Brackmann as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.” and the obvious substitution of one equivalent technique of verification for another.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4, 6, 10, 11, 14, 16 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150379468 A1 to Harvey; Thomas Danaher in view of US 20100265068 A1 to Brackmann; Rogers F. et al. (Brackmann) and further in view of US 20150356481 A1 to Mains; Ronald H.


Regarding claims 1, 10 and 14 Harvey teaches in for example the Figure(s) reproduced immediately below:

    PNG
    media_image1.png
    824
    737
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    796
    671
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    418
    522
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    760
    564
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    865
    600
    media_image5.png
    Greyscale


controlling, by a vehicle controller, a vehicle to drive automatically and stop at a loading and unloading position in paragraphs;
“[0092] This embodiment as described in this section with a delivery van as commonly used by delivery services, 
[0094] In the specific version of the embodiment pictured in the figure, the final delivery points are located at various locations associated with detached houses called out by the delivery addresses. In some embodiments the primary delivery vehicle is autonomous and carries no human personnel,”; 

obtaining, by a loading and unloading control apparatus corresponding to the loading and unloading position, vehicle identification information of the vehicle in para;
“[0093] Referring to FIG. 1, a primary delivery vehicle 20 has left a depot 22 with a cargo of secondary delivery vehicles 21 and parcels to be delivered. It has traveled on public roads stopping at the curb 27 of a public road 28 to create a transfer point 29 by lowering a ramp to launch secondary vehicles 21 bearing parcels.”
 
verifying the vehicle identification information and controlling a loading and unloading machine to load and unload when the verification succeeds in paragraphs;
“[0087] In addition to having to navigate across the final delivery segment the secondary delivery vehicle will often have to pass various barriers to reach the final delivery point. Most of these will represent a form of security such as checkpoints, locked gates, locked doors or other forms of intentional denial of passage. Some barriers will be for other purposes and may take forms such as calling for elevators, lowering drawbridges, coordinating with other traffic or other practical or physical requirements. 
[0088] The delivery recipient and the location controller can transfer information that allows the secondary delivery vehicle to pass the restriction. This information can be provided by electronic means, postings to be read by the vehicle which may be encrypted or embedded in a physical token which is given to or attached to the vehicle while executing the final delivery segment. 
[0089] The information to pass restrictions may be in a very limited security form such as a printing with infrared ink on a posted sign which can be read by the machine to transfer a very low security passcode. Or it may take a much higher security form such as an encrypted passcode which can only be decrypted by the secondary delivery vehicle and is only good for the one visit.”
 
sending a loading and unloading completion indication to the vehicle controller after the loading and unloading is completed in para:
“[0095] One secondary delivery vehicle bears a parcel for the first final delivery point 24. On the basis of information from the delivery address sent with the parcel by its sender; that vehicle starts down the front walk of the designated house and detects an information sign 26 concerning deliveries with a sensor, in the particular version of the embodiment pictured that sensor could be a video camera with an appropriately programmed processor to read two dimensional barcodes and the sign could be a two dimensional barcode. In one appropriate version the barcode could read "Leave deliveries on step and email eager_recipient@server.com. As depicted, the vehicle has unloaded the parcel 29 and is leaving to return to the transfer point. 
[0096] another secondary delivery vehicle 30 bears a parcel for the another house associated with another final delivery point 25. The vehicle reads with its sensors a sign 26 with a different message such as "deliver parcel number xxxx to rear door accessed by sidewalk on left." That secondary delivery vehicle is shown heading down the walkway to the rear door 25. Two additional secondary delivery vehicles are shown one coming off the ramp at the rear of the primary delivery vehicle 20 after receiving a parcel. ”; and 

controlling, by the vehicle controller, the vehicle to leave the loading and unloading position when receiving the loading and unloading completion indication in paragraphs;
“[0027] the parcel is tendered to the delivery service which transports it to a location, here called a depot, from which it will be delivered to a final delivery point. In general, the depot will receive parcels from multiple shipping parties and consolidate deliveries which can be made from a common transfer point. 
[0031] In other variations of this embodiment or in other embodiments, the secondary delivery vehicle may be stationed at the transfer point or may come to the transfer point by some other means for vehicle delivery. The transfer point itself may be a form of depot where secondary delivery vehicles wait for parcels to be delivered. In many embodiments, there are multiple secondary delivery vehicles which handle multiple parcels from the same primary delivery vehicle which can thereby do its part of the delivery of multiple parcels in a single trip from the depot to the transfer point.
van as commonly used by delivery services, a driver to handle exceptions and final delivery information delivered by two dimensional barcodes read by a video sensor on the autonomous secondary delivery vehicle is the current preferred embodiment. 
[0093] Referring to FIG. 1, a primary delivery vehicle 20 has left a depot 22 with a cargo of secondary delivery vehicles 21 and parcels to be delivered. It has traveled on public roads stopping at the curb 27 of a public road 28 to create a transfer point 29 by lowering a ramp to launch secondary vehicles 21 bearing parcels. 
[0097] The secondary delivery vehicles in this description are carried by the primary or first delivery vehicle, unloaded and made available for the final segment of the delivery. The parcels may be loaded on the secondary delivery vehicles at the transfer point or they may be preloaded on the secondary delivery vehicles, in which case the transfer point and beginning of the final delivery segment is the point where the secondary delivery vehicles are unloaded from the first vehicle.
[0117] Referring to FIG. 7, a diagram of the handling of Parcels in a situation where presorting of parcels allows multiple parcels to be transported and handled. Two parcels 120 for delivery in a limited area are shown they are distinguished in the figure by rounded corners. An additional two parcels 121 are for another area. The parcels are transferred by their shipping parties to a central depot 22 run by a delivery service and sorted by their destination areas. The parcels 120 are determined to be in area can be accessed from a common transfer point 29 (see also FIG. 1 to follow the parcels) and are placed in the same first vehicle 20. At the transfer point 23 the parcels are placed in two separate autonomous secondary delivery vehicles 21, 30 and are delivered to separate final delivery points 24, 25. Another set of parcels for delivery in another limited area are shown as 122. They will be delivered with another first vehicle, pair of secondary delivery vehicles and a different transfer point.”.

In re Shepard, 138 USPQ 148 (CCPA 1963)
In considering disclosure of reference patent, it is pertinent to point out not only specific teachings of patent but also the reasonable inferences which one skilled in the art would logically draw therefrom.

In re Conrad, 169 USPQ 170 (CCPA 1971)
The test for obviousness under U.S.C. 103 is not the express suggestion of the claimed invention in any or all of the references but what the references taken collectively would suggest 

While it is considered that Harvey teaches verifying vehicle identification information and controlling a loading and unloading when the verification succeeds as 

    PNG
    media_image6.png
    581
    825
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    589
    756
    media_image7.png
    Greyscale
and associated descriptive texts including for example, the ABSTRACT:
“An evidence chain of custody system that is application-specific auditable and trackable secure smart mobile containers (SMC) for securely storing evidence items that are collected at crime scenes and search locations pursuant to subpoenas or warrants. Each SMC includes a electronics package that can read RF tags applied to evidence bags or totes placed in the SMC or for oversized items, associated with the event or scene, that are tagged with active RF tags. The electronics package also includes condition sensors and an RF transmitter module to permit remote reporting and monitoring of GPS/RSSI location and condition. The SMC includes an electronic lock that provides access security and an audit trail of all opening, closing, and other events.” And paragraphs:
“[0002] The present invention is directed to a system and method for securely maintaining and verifiably tracking evidence for at least preserving the chain of custody of such evidence, for proper usability of such evidence in any forum in which such evidence may be needed. More specifically, the present invention is directed to a system and method in which a smart mobile container (SMC) is used to hold and track such evidence for securely maintaining and verifiably tracking this evidence for at least preserving chain of custody of such evidence.’’ 
unload, during load and while in inventory via an encrypted RF tag communication, such as for example using encrypted HF and/or UHF RFID tags (such as HF tags at 13.56 MHz or UHF tags at 915 MHz), for tracking evidence items stored in the SMC, and/or encrypted active RF tag communication (such as within the 433 MHz to 6 GHz range) for external evidence items that may be too large to fit within the SMC, which are associated with the other items (with 433 MHz or 2.4 to 5 GHz range being preferred for the active tags). 
[0016] In the present system, a single SMC, being wheeled, may be programmed at the law enforcement facility, taken to a crime scene, loaded with the bagged evidence as the scene is processed by the evidence technicians, then closed, electronically locked, wheeled back to van or truck and returned to the evidence storage location. Each bag has an appropriate RFID tag with a unique serial number. The tag ID is encrypted, and the identification can include unique indicia, such as law enforcement agency ID, case ID, date, location, responding personnel and the like. For evidence in bags placed in the SMC container, the bag RFID is preferred to be a passive tag, such as an HF tag.
[0023] In a preferred embodiment, each SMC is loaded with on the order of 4-8 totes, which are closable trays having side walls and lids for containing evidence items. Each tote is uniquely identified, using an addressable active 433 MHz or 2-6 GHz RF tag. As the totes are placed into the SMC the reader of the electronics package detects (over a range of 20-50' depending on antenna configuration, length and location) each tote, and records to memory the load or unload event. The same occurs for the HF or UHF tagged evidence bag items or totes; however, that is a short range read, on the order of 1-2', again depending on the antenna configuration. Together the passive HF or UHF, or active RF tag reader is able to provide a load/unload log; in short, it provides an inventory log. Paired with the location data, and the key identification and authorization data and time, a complete picture of the who, when, where and what is recorded and relayed via the RF virtual private network in essentially real time to law enforcement personnel, tracking control authorities and the like, as appropriate.
load (and later, and unload) inventory that is mapped to the location, time, and authorized key that opened (and then closed) the SMC; photos of the individual placing the evidence bags in the SMC are also taken and recorded.”.

Accordingly, the prior art references teach all of the claimed elements.
The combination of the known elements is achieved by a known method of verifying vehicle identification information and controlling a loading and unloading when a verification succeeds. 
Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, evidence would be safely delivered to the police station. 
Therefore, the results would have been predictable to one of ordinary skill in the art.
Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Brackmann to the prior art of Harvey as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

The combination of Harvey and Brackman above does not appear to expressly disclose the newly added limitations:

wherein when the vehicle identification information matches the vehicle identification information list, the verification succeeds, and 
when the vehicle identification information does not match the vehicle identification information list, the loading and unloading control apparatus sends the vehicle identification information to a remote server for verification,
and using a plurality of modes to verify the vehicle information, wherein the plurality of modes includes: 
a first mode in which the loading and unloading control apparatus receives the vehicle identification information from the vehicle controller; 
a second mode in which the loading and unloading control apparatus compares features extracted from an image of the vehicle with features corresponding to present vehicle identification information; and 
a third mode in which the loading and unloading control apparatus scans a two- dimensional code on the vehicle.

Harvey does expressly teach a vehicle using a video camera to scan/read two-dimensional barcodes in para:
“[0095] One secondary delivery vehicle bears a parcel for the first final delivery point 24. On the basis of information from the delivery address sent with the parcel by its sender; that vehicle starts down the front walk of the designated house and detects an information sign 26 concerning deliveries with a sensor, in the particular version of the embodiment pictured that sensor could be a video camera with an appropriately programmed processor to read two dimensional barcodes and the sign could be a two dimensional barcode. In one appropriate version the barcode could read “Leave deliveries on 29 and is leaving to return to the transfer point.”

Mains teaches in for example, the figures below:

    PNG
    media_image8.png
    751
    484
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    660
    460
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    683
    432
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    589
    872
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    585
    866
    media_image12.png
    Greyscale



“[0037] User apparatus (10) may be configured with various additional embodiments such as a card reader (37), a networking peripheral (45), a pager holder and/or distributor (35), camera (25), optical scanner and/or DOT (Department of Transportation) reader. These features may be linked to user interface (20) via the computer (15) either directly via the computer's processor (201) or through a peripheral controller (250), e.g. serial or USB controller, depending on the nature of the given attachment. In some embodiments, DOT reader may be installed separate from user apparatus (10) in a location near user apparatus (10). In this embodiment, DOT reader may be either physically or wirelessly connected to user apparatus (10). Apparatus (10) may initiate the operation of the DOT reader, which may then work in conjunction with the adjacent user apparatus (10) to verify the identity of the driver. In other embodiments, DOT reader may be installed in a remote/specifically designated location separate and independently from user apparatus (10). In this embodiment, the DOT reader may be used to verify identity of the driver independently/separately from a user apparatus (10). DOT reader is configured to obtain a machine readable DOT number from a (preferably high resolution) image of the side of a vehicle, and upload the DOT number into a driver database. Once in the database, the DOT number may be used to verify the identity of a driver of the vehicle by obtaining matching identification information of the driver, including company information, from the database. The image may be captured using any commercially available camera. DOT reader may be operated via customized algorithms configured to extract the DOT number from the image.” 
“[0047] According to certain embodiments of the present invention, a driver approaches a user apparatus (10) and commences a video call with an administrator apparatus (55). When a call is initiated from user apparatus (10), a popup message plays a ringing sound and displays the name of the location that the call is coming from. The call may be displayed on multiple administrator apparatuses (55). Once an administrator (410) clicks “accept call”, the call notification disappears and the administrator (410) is connected to the driver located at a user interface (10). Driver and administrator (410) may communicate via camera, text and/or speakers. Administrator (410) answers questions the driver has and enters in relevant information, e.g. truck and trailer number, driver identifying information, scale in/weight documentation, carrier safety certification, etc., into administrator apparatus (55). Information received at the user apparatus (10) may be used to ensure the driver and/or load are authorized, and provide an authorized driver release with relevant instructions. If there is a problem, e.g., improper load, improper load weight, revoked driver's license, etc., the driver can be flagged and automatically reported by the system to the appropriate authority. The inputted information is either stored in computer (405) or via the network connection to other system components such as the loading/unloading facility (64) and/or computer (15) of user apparatus (10). In certain embodiments, some or all of the information from a 50) and automatically sent to administrator apparatus (55) and the driver interfaces with an automated administrative computer system. “(Emphasis added)

Mains clearly teaches the newly added limitations in for example, Figures 8 which shows server 60 and figures 9 and 10 which shows the FASTCHECK DOT reader automatically scans the truck DOT# and validates the driver and trucking company in paras:
“[0047] According to certain embodiments of the present invention, a driver approaches a user apparatus (10) and commences a video call with an administrator apparatus (55). When a call is initiated from user apparatus (10), a popup message plays a ringing sound and displays the name of the location that the call is coming from. The call may be displayed on multiple administrator apparatuses (55). Once an administrator (410) clicks “accept call”, the call notification disappears and the administrator (410) is connected to the driver located at a user interface (10). Driver and administrator (410) may communicate via camera, text and/or speakers. Administrator (410) answers questions the driver has and enters in relevant information, e.g. truck and trailer number, driver identifying information, scale in/weight documentation, carrier safety certification, etc., into administrator apparatus (55). Information received at the user apparatus (10) may be used to ensure the driver and/or load are authorized, and provide an authorized driver release with relevant instructions. If there is a problem, e.g., improper load, improper load weight, revoked driver's license, etc., the driver can be flagged and automatically reported by the system to the appropriate authority. The inputted information is either stored in computer (405) or via the network connection to other system components such as the loading/unloading facility (64) and/or computer (15) of user apparatus (10). In certain embodiments, some or all of the information from a driver is gathered at user interface (50) and automatically sent to administrator apparatus (55) and the driver interfaces with an automated administrative computer system. 

[0050] Embodiments of the present invention provide for utilization of multiple user apparatuses (10) and/or multiple administrator apparatuses (55). As shown in FIG. 8, six user apparatuses (10) are connected to the Internet and communicate with server (60). Four administrator apparatuses (55) are connected to the Internet and in communication with server (60). Additionally loading/unloading facility (64) is connected to the Internet and in communication with server (60). In embodiments of the present invention, other suitable networks may be used with or without a server (60).

Server (60) may serve to further aid in the coordination of delivery/pick-up arrival at a loading/unloading facility (64) by automating elements of the system. Examples of the interaction of server (60), user apparatuses (10), administrator apparatuses (55) and/or loading/unloading facility (64) can be seen in FIG. 8.

[0057] Referring to FIG. 9, a freight delivery/pick-up system includes the following steps. A driver/user arrives at a location of a user apparatus/kiosk (10) for check-in. The driver presses a button to initiate a call with a dispatch agent. The call may be a video or audio call. The dispatch agent then asks the driver/user to swipe his/her driver's license, TWIC (Transportation Worker Identification Credential) card, and/or other form of similar identification. In other embodiments, a DOT reader on the user apparatus/kiosk (10) may automatically scan a related truck DOT number to get this information. Alternatively, DOT reader may be located separately and/or independently from user apparatus (10). The system then validates the driver/user and his/her trucking company based on the driver's license, TWIC card, and/or DOT#, and determines whether the user/driver is a valid company driver. If not valid, the system notifies the dispatch agent regarding the invalid user/driver and/or company. The dispatch agent then works with the user/driver to resolve the matter accordingly. If a valid driver, the dispatch agent determines whether the driver/user may perform loading/unloading at this time based on dock availability, warehouse personnel, and schedule. If no dock is available, the dispatch agent provides the driver/user with an appropriate appointment time, and then pages the driver/user an hour prior to the new appointment time. If a dock is available, the dispatch agent notifies the driver/user and warehouse personnel regarding the particular dock and/or dock number to perform the loading/unloading. The system is then used to print relevant documents, including shipping documents, for the driver/user to take to the dock. The driver/user then proceeds to the dock for loading/unloading.

[0058] Referring to FIG. 10, an automated freight delivery/pick-up system is described. This automated system may provide for the same steps as disclosed herein for systems using a dispatch agent, however, the system may be fully automated such that a dispatch agent is not required. Alternatively, a system may be provided that is partially automated and uses a dispatch agent as needed.” (Emphasis added).   

wherein a vehicle identification information list is prestored in the loading and unloading control apparatus, (in Fig. 3 memory 205 and Figure 9 wherein “Fastcheck DOT reader automatically scans truck DOT#” connotes the vehicle identification and Fastcheck validates driver and trucking company based on DOT#” and the decision YES/NO in the “Valid company driver” diamond connotes the prestored list because the kiosk is checking the validity of the driver itself which requires having already prestored a list of valid company drivers to compare the current driver to determined validity) and 
wherein when the vehicle identification information matches the vehicle identification information list, the verification succeeds in Figures 9 and 10, i.e. the “YES/NO” diamond decision box “Valid (company) driver?” following the “YES” decision as explained in paras [0057-58]:
“The system then validates the driver/user and his/her trucking company based on the driver's license, TWIC card, and/or DOT#, and determines whether the user/driver is a valid company driver…  If a valid driver, the dispatch agent determines whether the driver/user may perform loading/unloading at this time based on dock availability, warehouse personnel, and schedule.

…the system may be fully automated such that a dispatch agent is not required. ”, and 

when the vehicle identification information does not match the vehicle identification information list, the loading and unloading control apparatus sends the vehicle identification information to a remote server for verification in Fig. 9 and 10 ”Valid company driver?” “NO” decision and notifying the dispatching agent connotes sending the information to a remote server “to resolve the matter accordingly” in paras:
“[0050] Embodiments of the present invention provide for utilization of multiple user apparatuses (10) and/or multiple administrator apparatuses (55). As shown in FIG. 8, six user apparatuses (10) are connected to the Internet and communicate with server (60).“

[0057] “ The dispatch agent then works with the user/driver to resolve the matter accordingly”.


a first mode in which the loading and unloading control apparatus receives the vehicle identification information from a vehicle controller i.e. either the driver or the RFID in the TWIC card in paras [0047] and [0065] below:
“According to certain embodiments of the present invention, a driver approaches a user apparatus (10) and commences a video call with an administrator apparatus (55).” And 

“[0065] In other embodiments, Model II user apparatus (12) may be implemented in place of or in conjunction with user apparatus (10) and/or Model I user apparatus (11) in various embodiments of the present invention described herein. Model II user apparatus (12) includes a reader (100) for reading a TWIC card and configured to act as a separate identification mechanism for user/driver. As shown in FIG. 15, reader (100) is installed on the front of the apparatus (12). However, reader (100) may be placed on any other location on the user apparatus (12). A kiosk apparatus having a TWIC card reader for reading a passenger's TWIC card is disclosed in U.S. Pub. No. 2013/0226632, which is incorporated herein by reference. A TWIC card may be read in different ways. First, TWIC card may contain a passive RFID chip that contains information (including fingerprint information) about the TWIC card and driver/user. Reader (100) may be an RFID reader configured to pull this information/data via a wireless Near Field Communication (NFC) connection. Second, reader (100) may be a contact-based smart card reader which, like the RFID based chip, contains information about the TWIC card and driver/user. Reader (100) can validate and authenticate the TWIC card and verify the identity of a driver using the card at any designated access control points, ensuring that only those who are intended to have privileged access are able to enter secure facilities.”; 

a second mode in which the loading and unloading control apparatus compares features extracted from an image of the vehicle with features corresponding to present vehicle identification information in para [0037]:
 “. The image may be captured using any commercially available camera. DOT reader may be operated via customized algorithms configured to extract the DOT number from the image.”; and 


“[0010] The apparatus may have a pager system, the pager system including a pager in communication with the administrator apparatus. The apparatus may have a camera system in communication with the administrator apparatus. The apparatus may have at least one of an optical scanner and a DOT reader. The apparatus may further include a card reader configured to identify the driver of the vehicle. The user apparatus may verify driver security information and authorizes the driver for delivery at the facility. The card reader may be a magnetic stripe reader or TWIC card reader. The apparatus may have a VoIP intercom system configured for the delivery of audio and multimedia sessions over IP networks. The apparatus may further include a printer located within the apparatus, the printer configured to print relevant documents. The printer may be at least one of a badge printer and a printer configured to print on 8½″×11″ paper. The apparatus may have a barcode scanner, the barcode scanner configured to read 1D or 2D barcodes on documents containing identifying information.
[0072] The system using the Model I or Model II user apparatuses (11, 12) includes the following steps. A driver/user arrives at a location of a Model I or Model II user apparatus (11, 12) for check-in. If the user apparatus is a Model I user apparatus (11), the driver/user attempts to authenticate his/her identification information with his/her driver's license and/or other similar identification via the card reader (magnetic stripe) (37) or barcode scanner (barcode) (38). If the user apparatus is a Model II user apparatus (12), the driver/user attempts authentication with his/her TWIC card via the TWIC card reader (fingerprint and chip on card) (100). The system then authenticates the driver/user and his/her trucking company based on the driver's identifying information and determines whether the user/driver is a valid company driver. In some embodiments, DOT reader located on the apparatuses (11, 12) or in a separate location from apparatuses (11, 12) may obtain and use a DOT number on the driver's vehicle to verify the driver's identifying information. If not valid, the driver/user initiates a call with a facility using the apparatus (11, 12). The call may be a teleconference or multimedia call. The facility then makes an additional determination as to whether the driver/user's information can be authenticated. If not, the driver/user leaves the premises.”.

Accordingly, the prior art references teach all of the claimed elements were known elements.


“[0057] Referring to FIG. 9, a freight delivery/pick-up system includes the following steps. A driver/user arrives at a location of a user apparatus/kiosk (10) for check-in. The driver presses a button to initiate a call with a dispatch agent. The call may be a video or audio call. The dispatch agent then asks the driver/user to swipe his/her driver's license, TWIC (Transportation Worker Identification Credential) card, and/or other form of similar identification. In other embodiments, a DOT reader on the user apparatus/kiosk (10) may automatically scan a related truck DOT number to get this information. Alternatively, DOT reader may be located separately and/or independently from user apparatus (10). The system then validates the driver/user and his/her trucking company based on the driver's license, TWIC card, and/or DOT#, and determines whether the user/driver is a valid company driver. If not valid, the system notifies the dispatch agent regarding the invalid user/driver and/or company. The dispatch agent then works with the user/driver to resolve the matter accordingly. If a valid driver, the dispatch agent determines whether the driver/user may perform loading/unloading at this time based on dock availability, warehouse personnel, and schedule. If no dock is available, the dispatch agent provides the driver/user with an appropriate appointment time, and then pages the driver/user an hour prior to the new appointment time. If a dock is available, the dispatch agent notifies the driver/user and warehouse personnel regarding the particular dock and/or dock number to perform the loading/unloading. The system is then used to print relevant documents, including shipping documents, for the driver/user to take to the dock. The driver/user then proceeds to the dock for loading/unloading.”. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the load/unload event would only occur after validating the vehicle information. 

Therefore, the results would have been predictable to one of ordinary skill in the art because the method of validation taught by Mains is a functional equivalent of the authorization taught by Harvey.


Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious


Accordingly, based on the above findings, it would have been obvious to one of ordinary skill in the art to substitute one equivalent validation technique for another and provide the teachings of Mains to the prior art combination of Harvey and Brackmann as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.” and the obvious substitution of one equivalent technique of verification for another.

Regarding claims 4, 11 and 16 and the limitation the method wherein the vehicle is a van; a carriage door of a carriage of the vehicle can be electronically controlled to open and close; a lifting platform is arranged at a lower end of the carriage door; the loading and unloading position is in front of a warehouse door of a target warehouse; and the warehouse door has a warehouse platform see Harvey Figure 2; and 
the method further comprises: 
controlling, by the vehicle controller, the carriage door of the carriage to open automatically, and controlling the lifting platform to fall down to the warehouse platform after controlling the vehicle to stop at the loading and unloading position; 

controlling, by the loading and unloading control apparatus, the warehouse door to open automatically when the verification succeeds, and controlling the warehouse door to close when the loading and unloading machine completes the loading and unloading see Harvey para:
“[0087] In addition to having to navigate across the final delivery segment the secondary delivery vehicle will often have to pass various barriers to reach the final delivery point. Most of these will represent a form of security such as checkpoints, locked gates, locked doors or other forms of intentional denial of passage. Some barriers will be for other purposes and may take forms such as calling for elevators, lowering drawbridges, coordinating with other traffic or other practical or physical requirements.”.  

Regarding claim 6 and the limitation the method according to claim 4, wherein the loading and unloading machine is a robot or forklift see Harvey Fig. 3.

Regarding claim 21 and the limitation the loading and unloading control apparatus according to claim 14, wherein the loading and unloading control apparatus is configured to control a sensor to take the image of the vehicle see the teachings of Mains above, especially para:
“[0008] The system may have a pager system in communication with the driver and the administrator apparatus. The user apparatus may be at least one of a kiosk and a wall mounted display. The user apparatus may include at least one of a card reader, an optical scanner, and a DOT reader. The system may further have an administrator. The administrator may interface with the administrator apparatus, the user apparatus, and the facility, and coordinates the arrival of the vehicle at the facility. The facility may include a sensor to detect the presence of the vehicle at a loading dock located at the facility. The sensor may be in communication with the administrator apparatus. The system may further have a DOT reader used to obtain a machine readable DOT number from an image on the vehicle and pull identifying information of the driver from the DOT number.”.  

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of different modes of verifying vehicle identification information and controlling a loading and unloading when a verification succeeds or is denied as set forth in Main para:
“[0057] Referring to FIG. 9, a freight delivery/pick-up system includes the following steps. A driver/user arrives at a location of a user apparatus/kiosk (10) for check-in. The driver presses a button to initiate a call with a dispatch agent. The call may be a video or audio call. The dispatch agent then asks the driver/user to swipe his/her driver's license, TWIC (Transportation Worker Identification Credential) card, and/or other form of similar identification. In other embodiments, a DOT reader on the user apparatus/kiosk (10) may automatically scan a related truck DOT number to get this information. Alternatively, DOT reader may be located separately and/or independently from user apparatus (10). The system then validates the driver/user and his/her trucking company based on the driver's license, TWIC card, and/or DOT#, and determines whether the user/driver is a valid company driver. If not valid, the system notifies the dispatch agent regarding the invalid user/driver and/or company. The dispatch agent then works with the user/driver to resolve the matter accordingly. If a valid driver, the dispatch agent determines whether the driver/user may perform loading/unloading at this time based on dock availability, warehouse personnel, and schedule. If no dock is available, the dispatch agent provides the driver/user with an appropriate appointment time, and then pages the driver/user an hour prior to the new appointment time. If a dock is available, the dispatch agent notifies the driver/user and warehouse personnel regarding the particular dock and/or dock number to perform the loading/unloading. The system is then used to print relevant documents, including shipping documents, for the driver/user to take to the dock. The driver/user then proceeds to the dock for loading/unloading.”. 
Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, a sensor to take the image of the vehicle would be used to automatically scan a related truck DOT number to get this information.



Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Mains to the prior art combination of Harvey and Brackmann as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 22 and the limitation the loading and unloading control apparatus according to claim 21, wherein the loading and unloading control apparatus is further configured to perform image identification processing on the image to obtain the vehicle identification information of the vehicle see the rejection of corresponding parts of claim 21 above incorporated herein by reference.    

Regarding claim 23 and the limitation the loading and unloading control apparatus according to claim 21, wherein the sensor includes a video camera a shooting angle of which is adjusted automatically see Harvey para [0095]:
“[0095] One secondary delivery vehicle bears a parcel for the first final delivery point 24. On the basis of information from the delivery address sent with the parcel by its sender; that vehicle starts down the front walk of the designated house and detects an information sign 26 concerning deliveries with a sensor, in the particular version of the embodiment pictured that sensor could be a video camera with an appropriately programmed processor to read two dimensional barcodes and the sign could be a two dimensional barcode. In one appropriate version the barcode could read “Leave deliveries on step and email eager_recipient@server.com. As depicted, the vehicle has unloaded the parcel 29 and is leaving to return to the transfer point.”

See also the teachings of Mains para [0037] “The image may be captured using any commercially available camera.” and para:
“[0042] Camera (25) may also be included with user apparatus (10). In some embodiments, camera (25) may be a megapixel facial recognition camera. Camera (25) may allow a driver to engage in video communications with a remote apparatus, e.g. an administrator apparatus (55). Camera (25) may have a field of vision to capture an area adjacent to the driver while the driver is in its field of view. Camera (25) images may be used by software (220) for security, video logging, and facial recognition. Camera (25) images may also be used in conjunction with a DOT reader to extract a DOT number from a camera (25) image obtained from the side of a vehicle. Examples of cameras (25) include commercially available webcams, e.g. Logitech™ HD Webcam.”  

Per the teaching of the following case law: In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)
Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious
	
Accordingly it would have been obvious to substitute one equivalent commercially available camera in Harvey for another commercially available camera as taught by Mains, including one that is able to tilt and pan automatically to obtain the images required for identification as taught by the combination of references.

Regarding claim 24 and the limitation the loading and unloading control apparatus according to claim 14, wherein the code on the vehicle includes a two-dimensional code containing the vehicle identification information located on a particular position of the vehicle see the rejection of corresponding parts of the claims above with regard to “barcodes” incorporated herein by reference.  

Claims 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150379468 A1 to Harvey; Thomas Danaher in view of US 20100265068 A1 to Brackmann; Rogers F. et al. (Brackmann) ) and further in view of US 20150356481 A1 to Mains; Ronald H. as applied to the claims above in view of US 7648329 B2 to Chilson; Gerald Edward et al. (Chilson).

Regarding claims 5 and 17 the combination of Harvey above does not appear to expressly disclose the limitation wherein magnetic nails or magnetic stripes are laid on the warehouse platform, the lifting platform and a carriage floor; and 
wherein controlling, by the loading and unloading control apparatus, the loading and unloading machine to load and unload, comprises: 
controlling, by the loading and unloading control apparatus, the loading and unloading machine to uninterruptedly sense, by its magnetic navigation sensor, magnetic signals generated by the magnetic nails/magnetic stripes laid on the warehouse platform, the lifting platform and the carriage floor, and perform navigation tracking according to a preset and fixed path, to implement the loading and unloading.  
Chilson teaches in for example the figure reproduced immediately below:

    PNG
    media_image13.png
    745
    728
    media_image13.png
    Greyscale

And associated descriptive texts including for example the ABSTACT and Col. 1, lines 44-55:
“ABSTRACT:
    A method and system for automatically loading and unloading a transport is disclosed. A first guidance system is used to travel near the transport and a second guidance system is used to travel on the transport. “
magnetic tape guidance, odometry guidance, inertial guidance and optical guidance, and each have their own associated positives and negatives. For example, inertial guidance is susceptible to tracking errors, where the travel distance and direction measured by the AGV differs from the actual distance and direction of travel. Though they can be minimized, tracking errors may compound over long travel distances and the system must adjust for these errors, for example, by utilizing waypoint reference markers (magnetic paint, Radio Frequency Identification (RFID) tags, etc.) along the designated path.” (Emphasis added).
That it was known for autonomous unloading devices to utilize magnetic nails or magnetic stripes (tape/paint connotes “stripes”) laid on the warehouse platform, the lifting platform and a carriage floor; and 
controlling, by the loading and unloading control apparatus, the loading and unloading machine to load and unload, comprises: 
controlling, by the loading and unloading control apparatus, the loading and unloading machine to uninterruptedly sense, by its magnetic navigation sensor, magnetic signals generated by the magnetic nails/magnetic stripes laid on the warehouse platform, the lifting platform and the carriage floor, and perform navigation tracking according to a preset and fixed path, to implement the loading and unloading.  
Accordingly, the prior art references teach all of the claimed elements.
The combination of the known elements is achieved by a known method of using magnetic strips for controlling a loading and unloading apparatus. 
Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, loading and unloading apparatus’s 21 of Harvey figure 2 would “perform navigation tracking according to a preset and fixed path, to implement the loading and unloading.”. 

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Chilson to the prior art combination of Harvey as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching, inter alia, the state of the art of autonomous delivery systems at the time of the invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].


Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665                                                                                                                                                                                                        20211115